--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT
AMONG
LITHIUM EXPLORAITON GROUP, INC., ALTA DISPOSAL LTD., AND JDF CAPITAL INC.


     This Settlement Agreement (the “Agreement”) is dated as of June 25, 2015
among Lithium Exploration Group, Inc., a Nevada corporation (the “Company”),
Alta Disposal Ltd. (the “Guarantor”) and JDF Capital Inc. (“Holder”).

     WHEREAS, as evidenced by a Secured Promissory Note dated for reference July
22, 2014, (as the same may be amended, supplemented, extended, renewed,
restated, replaced or superseded from time to time, the “Promissory Note”)
between the Company, as borrower, and the Secured Party, as lender, the Debtor
has obtained a loan in the aggregate principal amount of US$708,000 (the
“Loan”);

     WHEREAS, as a material inducement to the Holder to purchase the Promissory
Note, pursuant to a General Security Agreement with the Holder dated July 22,
2014 (the “General Security Agreement”), the Guarantor has granted a security
interest to the Holder in and to all present and after acquired personal
property of the Guarantor (collectively the “Security Interest”) ;

     WHEREAS, as at the date of this Agreement an aggregate principal amount of
$• remains payable to the Holder pursuant to the Promissory Note;

     WHEREAS, the Company, the Holder and the Guarantor have determined that it
is in their mutual best interest to release, discharge and extinguish the
Security Interest over the assets of the Guarantor created by the General
Security Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the undersigned agree as follows:

  1.

Release and Discharge of Guarantor. The Holder, on behalf of itself and its
affiliates, parents, subsidiaries, directors, officers, agents, employees,
representatives, successors and assigns, releases and forever discharges the
Guarantor and its past, present and future directors, officers, attorneys,
principals, agents, and employees, jointly and severally, from any and all
claims, counterclaims, cross claims, demands, actions or causes of action
arising against the Security Interest, General Security Agreement, Promissory
Note and the Loan, including, but not limited to, compensatory damages,
statutory damages, exemplary damages, punitive damages, declaratory and
injunctive relief, costs, expenses, and attorneys' fees.

        2

Release and Discharge of Company. The Holder, on behalf of itself and its
affiliates, parents, subsidiaries, directors, officers, agents, employees,
representatives, successors and assigns, releases and forever discharges the
Company and its past, present and future directors, officers, attorneys,
principals, agents, and employees, jointly and severally, from any and all
claims, counterclaims, cross claims, demands, actions or causes of action
arising against the Security Interest and the General Security Agreement,
including, but not limited to, compensatory damages, statutory damages,
exemplary damages, punitive damages, declaratory and injunctive relief, costs,
expenses, and attorneys' fees. Notwithstanding the foregoing, nothing in this
Agreement shall release the Company from its obligations pursuant to the
Promissory Note, which shall remain in full force and effect.

        3.

Release and Discharge of Security. The Holder shall immediately register a
financing change statement to discharge the registration and unconditionally
release the Security Interest created by the General Security Agreement.

        4.

Consideration for Release and Discharge. In full consideration of the
undertakings of the Holder hereunder, the Holder agrees to accept and the
Company agrees to issue to the Holder or to its designee(s), 26,000,000 shares
of Series “A” Preferred Stock (the “Preferred Stock”) of the Company which shall
have the rights and attributes set out in the certificate of designation
attached hereto as Schedule “A”.


--------------------------------------------------------------------------------


  5.

Enurement. This Agreement shall enure to the benefit of and be binding upon the
parties hereto and each of their successors and permitted assigns, as the case
may be..

        6.

Assignment. This Agreement and the benefits, rights, duties and obligations of
parties hereunder may not be assigned without the prior written approval of the
parties. Notwithstanding the foregoing, the Holder may assign its right to
receive the Preferred Stock or any portion thereof by providing prior written
notice to the Company.

        7.

Further Acts. Each of the parties hereto agrees to do and/or execute all such
further and other acts, deeds, things, devices, documents and assurances as may
be required in order to carry out the true intent and meaning of this Agreement.

        8.

Public Announcement. The Company shall, within four business days of the date
hereof, file with the Securities and Exchange Commission, a Current Report on
Form 8-K disclosing the material terms of this Agreement.

        9.

Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company, the Holder and the Guarantor, or in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

        10.

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflicts of law thereof.

        11.

Execution. This Agreement may be executed in counterparts that, together, shall
have the same effect as if all parties signed this Agreement on the same
signature page.

        12.

Construction. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement t to be
duly executed by their respective authorized signatories as of the date first
indicated above.

Lithium Exploration Group, Inc.   JDF Capital Inc.       /s/Alex Walsh   /s/
John Fierro Name: Alex Walsh   Name: John Fierro Title: President   Title:
President             Alta Disposal Ltd.           /s/ Alex Walsh     Name: Alex
Walsh     Title: President    


--------------------------------------------------------------------------------

SCHEDULE “A”

LITHIUM EXPLORATION GROUP, INC.

CERTIFICATE OF DESIGNATION

SERIES "A" PREFERRED STOCK

Preferred Stock of the Company, to be named "Series A Preferred Stock,"
consisting of 50,000,000 shares, which series shall have the following
designations, powers, preferences and relative and other special rights and the
following qualifications, limitations and restrictions:

            1.        Designation and Rank. The designation of such series of
the Preferred Stock shall be the Series A Preferred Stock, par value $0.001 per
share (the "Series A Preferred Stock"). The maximum number of shares of Series A
Preferred Stock shall be 50,000,000. The Series A Preferred Stock shall rank
senior to the Company's common stock, par value $0.001 per share (the "Common
Stock"), and to all other classes and series of equity securities of the Company
which by their terms do not rank senior to the Series A Preferred Stock ("Junior
Stock"). The Series A Preferred Stock shall be subordinate to and rank junior to
all indebtedness of the Company now or hereafter outstanding.

            2.        Dividends. Holders of the Series A Preferred Stock shall
share not be entitled to any dividends that may, from time to time be declared
by the Board of Directors.

            3.        Voting Rights.

                          (a)        Class Voting Rights. The Series A Preferred
Stock shall have the following class voting rights (in addition to the voting
rights set forth in Section 3(b) hereof). So long as any shares of the Series A
Preferred Stock remain outstanding, the Company shall not, without the
affirmative vote or consent of the holders of at least seventy-five percent
(75%) of the shares of the Series A Preferred Stock outstanding at the time,
given in person or by proxy, either in writing or at a meeting, in which the
holders of the Series A Preferred Stock vote separately as a class: (i)
authorize, create, issue or increase the authorized or issued amount of any
class or series of stock, including but not limited to the issuance of any more
shares of Preferred Stock, ranking pari passu or senior to the Series A
Preferred Stock, with respect to the distribution of assets on liquidation,
dissolution or winding up; (ii) amend, alter or repeal the provisions of the
Series A Preferred Stock, whether by merger, consolidation or otherwise, so as
to adversely affect any right, preference, privilege or voting power of the
Series A Preferred Stock; provided, however, that any creation and issuance of
another series of Junior Stock shall not be deemed to adversely affect such
rights, preferences, privileges or voting powers; (iii) repurchase, redeem or
pay dividends on, shares of Common Stock or any other shares of the Company's
Junior Stock (other than de minimus repurchases from employees of the Company in
certain circumstances, and any contractual redemption obligations existing as of
the date hereof as disclosed in the Company's public filings with the Securities
and Exchange Commission); (iv) amend the Articles of Incorporation or By-Laws of
the Company so as to affect materially and adversely any right, preference,
privilege or voting power of the Series A Preferred Stock; provided, however,
that any creation and issuance of another series of Junior Stock shall not be
deemed to adversely affect such rights, preferences, privileges or voting
powers; (v) effect any distribution with respect to Junior Stock other than as
permitted hereby; (vi) reclassify the Company's outstanding securities; (vii)
voluntarily file for bankruptcy, liquidate the Company's assets or make an
assignment for the benefit of the Company's creditors; or (viii) materially
change the nature of the Company's business.

                          (b)        General Voting Rights. Except with respect
to transactions upon which the Series A Preferred Stock shall be entitled to
vote separately as a class pursuant to Section 3(a) above and except as
otherwise required by Nevada law, the Series A Preferred Stock shall be entitled
to vote with the holders of the Company's Common Stock as a class at the rate of
sixty-two (62) common share votes per share of Series A Preferred Stock. The
Common Stock into which the Series A Preferred Stock is convertible shall, upon
issuance, have all of the same voting rights as other issued and outstanding
Common Stock of the Company, and none of the rights of the Preferred Stock.

--------------------------------------------------------------------------------

            4.        Retirement of Series A Preferred Stock. The Series A
Preferred Stock shall be deemed cancelled one (1) year from issuance.

            5.        No Preemptive Rights. No holder of the Series A Preferred
Stock shall be entitled to rights to subscribe for, purchase or receive any part
of any new or additional shares of any class, whether now or hereinafter
authorized, or of bonds or debentures, or other evidences of indebtedness
convertible into or exchangeable for shares of any class, but all such new or
additional shares of any class, or any bond, debentures or other evidences of
indebtedness convertible into or exchangeable for shares, may be issued and
disposed of by the Board of Directors on such terms and for such consideration
(to the extent permitted by law), and to such person or persons as the Board of
Directors in their absolute discretion may deem advisable.

            6.        Vote to Change the Terms of or Issue Preferred Stock. The
affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting, of the holders of not less than seventy-five percent
(75%) of the then outstanding shares of Series A Preferred Stock (in addition to
any other corporate approvals then required to effect such action), shall be
required (a) for any change to this Certificate of Designation or the Company's
Articles of Incorporation which would amend, alter, change or repeal any of the
powers, designations, preferences and rights of the Series A Preferred Stock or
(b) for the issuance of shares of Series A Preferred Stock other than pursuant
to the Purchase Agreement.

            7.        Lost or Stolen Certificates. Upon receipt by the Company
of evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any Preferred Stock Certificates representing the shares of Series
A Preferred Stock, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the holder to the Company and, in the case of
mutilation, upon surrender and cancellation of the Preferred Stock
Certificate(s), the Company shall execute and deliver new preferred stock
certificate(s) of like tenor and date; provided, however, the Company shall not
be obligated to re-issue Preferred Stock Certificates if the holder
contemporaneously requests the Company to convert such shares of Series A
Preferred Stock into Common Stock.

            8.        Remedies, Characterizations, Other Obligations, Breaches
and Injunctive Relief. The remedies provided in this Certificate of Designation
shall be cumulative and in addition to all other remedies available under this
Certificate of Designation, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a holder's right to pursue actual damages for any
failure by the Company to comply with the terms of this Certificate of
Designation. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the holders of the Series A Preferred
Stock and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holders of the Series A Preferred Stock shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

            9.        Specific Shall Not Limit General; Construction. No
specific provision contained in this Certificate of Designation shall limit or
modify any more general provision contained herein. This Certificate of
Designation shall be deemed to be jointly drafted by the Company and all initial
purchasers of the Series A Preferred Stock and shall not be construed against
any person as the drafter hereof.

--------------------------------------------------------------------------------

            10.      Failure or Indulgence Not Waiver. No failure or delay on
the part of a holder of Series A Preferred Stock in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.

            IN WITNESS WHEREOF, the undersigned has executed and subscribed this
Certificate and does affirm the foregoing as true this 22nd day of June, 2015.

LITHIUM EXPLORATION GROUP, INC.

  By: /s/Alex Walsh     Name: Alex Walsh     Title: President and Chief
Executive Officer


--------------------------------------------------------------------------------